Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 86-124 (dated 08/10/2020) are pending in the instant application and are now under consideration. 
Priority
This application is a CON of 16/202,787 filed on 11/28/2018 now US Patent 10,696,955, which is a CON of 15/610,875 filed on 06/01/2017 now US Patent 10,150,954, which is a CON of 14/869,792 filed on 09/29/2015, now US Patent 9,677,057 and acknowledgment is made of applicants’ claim for priority under 35 U.S.C. 119(e) to the Provisional application 62/057,843 filed on 09/30/2014.
Information disclosure statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered and initialed by the examiner.
Objections Specification
Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the It is particularly noted that Fig. 1 and 2 recite the encoded polypeptide sequences, but applicant fails to provide the SEQ ID NO: (sequence identifier) to these sequences. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

86-108 and 112-124 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 9,677,057 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 86-108 and 112-124 of the instant application and claims 1-16 of U.S. Patent No. US 9,677,057 B2 are both directed to “A recombinant DNA polymerase comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 10, which recombinant DNA polymerase comprises at least one amino acid substitution at one or more positions functionally equivalent to Thr144 …;.
Claims 86-108 and 112-124 of the instant application listed above cannot be considered patentably distinct over claims 1-16 of U.S. Patent 9,677,057 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate or render obvious claims 86-108 and 112-124 of the instant application. 
Alternatively, claims 86-108 and 112-124 of the instant invention cannot be considered patentably distinct over claims 1-16 of U.S. Patent 9,677,057 B2 when there is specifically disclosed embodiment in the reference patent that supports claims 1-16 of the reference patent and falls within the scope of the instant claims 86-108 and 112-124  

    PNG
    media_image1.png
    126
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    321
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    149
    322
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    425
    326
    media_image4.png
    Greyscale

 Therefore, it would have been obvious to one having ordinary skill in the art to modify claims 1-16 of U.S. Patent 9,677,057 B2 by selecting a specifically disclosed embodiment that supports those claims and one of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-16 of U.S. Patent No. US 9,677,057 B2.

86-124 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent 10,150,954 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 86-124 of the instant application and claims 1-38 of U.S. Patent 10,150,954 B2 are both directed to “A recombinant DNA polymerase comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 10, which recombinant DNA polymerase comprises at least one amino acid substitution at one or more positions functionally equivalent to Thr144 …;.
Claims 86-124 of the instant application listed above cannot be considered patentably distinct over claims 1-38 of U.S. Patent 10,150,954 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate or render obvious claims 86-124 of the instant application. 
Alternatively, claims 86-124 of the instant invention cannot be considered patentably distinct over claims 1-38 of U.S. Patent 10,150,954 B2 when there is specifically disclosed embodiment in the reference patent that supports claims 1-38 of the reference patent and falls within the scope of the instant claims 86-124 herein. Therefore, 1-38 of U.S. Patent 10,150,954 B2 by selecting a specifically disclosed embodiment that supports those claims and one of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-38 of U.S. Patent 10,150,954 B2.

III. Claims 109-124 (depending from claim 86) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of US 10,696,955 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 109-124 (depending from claim 86) of the instant application and claims 1-16 of US 10,696,955 B2 are both directed to “A  method of incorporating nucleotides into DNA comprising allowing the following components to interact (i) a DNA template; (ii) a nucleotide solution; and (iii) a recombinant DNA polymerase comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 10, which recombinant DNA polymerase comprises at least one amino acid substitution at one or more positions functionally equivalent to Thr144 … wherein the mutation at the position functionally Asp718Asn … and a kit for performing a nucleotide incorporation comprising a nucleotide solution and said recombinant polymerase … .
Claims 109-124 (depending from claim 86) of the instant application listed above cannot be considered patentably distinct over claims 1-16 of US 10,696,955 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate or render obvious claims 109-124 (depending from claim 86) of the instant application. 
Alternatively, claims 109-124 (depending from claim 86) of the instant invention cannot be considered patentably distinct over claims 1-16 of US 10,696,955 B2 when there is specifically disclosed embodiment in the reference patent that supports claims 1-16 of the reference patent and falls within the scope of the instant claims 109-124 (depending from claim 86) herein. Therefore, it would have been obvious to one having ordinary skill in the art to modify claims 1-16 of US 10,696,955 B2 by selecting a specifically disclosed embodiment that supports those claims and one of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-16 of US 10,696,955 B2.

Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652